     Case 2:19-cv-01879-GMN-DJA Document 40
                                         39 Filed 09/24/20 Page 1 of 2



 1    MICHAEL C. MILLS, ESQ.
      Nevada Bar No. 003534
 2    BERNADETTE A. RIGO, ESQ.
      Nevada Bar No. 007882
 3    BAUMAN LOEWE WITT & MAXWELL
      3650 N. Rancho Dr., Ste. 114
 4    Las Vegas, Nevada 89130
      Phone: 702-240-6060
 5    Fax: 702-240-4267
      Email: mmills@blwmlawfirm.com
 6    Email: brigo@blwmlawfirm.com

 7    Attorneys for Plaintiff
      Acuity, a Mutual Insurance Company
 8
 9                                 UNITED STATES DISTRICT COURT
10                                       DISTRICT OF NEVADA

11    ACUITY, a Mutual Insurance Company,                CASE NO: 2: 19-cv-01879-GMN-DJA
12                Plaintiff,

13        vs.

14    CHERYL RIDEOUT CIFUNI, individually               STIPULATION AND ORDER TO
      and as Special Administrator of the Estate        EXTEND DEADLINE OF PLAINTIFF TO
15    of MIKAYLA ALEXANDRA CIFUNI,                      REPLY TO DEFENDANTS' RESPONSE
      deceased; and MICHAEL CIFUNI,                     rECF 38] TO PLAINTIFFS MOTION TO
16    individually; DOE INDIVIDUALS I through           COMPEL rECF 33]
      X inclusive and ROE BUSINESS
17    ENTITIES I through X inclusive,

18                Defendants.

19

20                COME NOW Plaintiff, Acuity, a Mutual Insurance Company, by and through its

21    counsel of record, Michael C. Mills, Esq. of the law firm of Bauman Loewe Witt &

22    Maxwell, and Defendants, Cheryl Rideout Cifuni, individually and as Special

23    Administrator of the Estate of Mikayla Alexandra Cifuni, and Michael Cifuni, individually,

24    by and through their counsel of record, The Schnitzer Law Firm and the law firm

25    Nettles I Morris, hereby submit their Stipulation and Order to Extend Deadline of Plaintiff

26    to Reply to Defendants' Response [ECF 38] to Plaintiffs Motion to Compel [ECF 33].

27    The parties request that Plaintiff's Deadline to Reply to Defendants' Response [ECF 38]

28
                                            STIPULATION AND ORDER

                                                - PAGE 1 OF 2-

      3616704vl
     Case 2:19-cv-01879-GMN-DJA Document 40
                                         39 Filed 09/24/20 Page 2 of 2




 1    be extended until October 2, 2020. This stipulation is not made for the purpose of delay

 2    or obstruction but is made in good faith.

 3                Approved as to form and content:

 4     Dated this 24th day of September 2020.             Dated this 24th day of September 2020.

 5     NETTLES I MORRIS                                   THE SCHNITZER LAW FIRM

 6     lsi Christian M. Morris                            lsi Jordan P. Schnitzer
 7
       BRIAN D. NETTLES, ESQ.                             JORDAN P. SCHNITZER, ESQ.
 8     Nevada Bar No. 07462                               Nevada Bar No. 10744
       CHRISTIAN M. MORRIS, ESQ.                          9205 W. Russell Road, Ste. 240
 9     Nevada Bar No. 11218                               Las Vegas, NV 89148
       1389 Galleria Dr., Ste. 200                        Phone: 702-960-4050
10     Henderson, NV 89014                                Fax: 702-960-4092
       Phone: 702-434-8282                                Counsel for Defendants, Cheryl
11     Fax: 702-434-1488                                  Rideout Cifuni, Estate of Mikayla
       Attorneys for Defendants, Cheryl                   Alexandra Cifuni, and Michael Cifuni
12     Rideout Cifuni, Estate of Mikayla
       Alexandra Cifuni, and Michael Cifuni
13
       Dated this 24th day of September 2020.
14
       BAUMAN LOEWE WITT & MAXWELL
15
       lsi Michael C. Mills
16

17
       MICHAEL C. MILLS, ESQ.
18     Nevada Bar No. 003534
       3650 N. Rancho Dr., Ste. 114
19     Las Vegas, Nevada 89130
       Phone: 702-240-6060
20     Fax: 702-240-4267
       Attorneys for Plaintiff,
21     Acuitv. a Mutual Insurance Company

22                IT IS SO ORDERED.

23

24

25                             UNITED
                               Daniel J. STATES
                                         Albregts JUDGE
                               UNITED
                               United    STATES
                                      States      MAGISTRATE
                                              Magistrate Judge JUDGE
26

27                   September 25, 2020
      DATED: _______________
28
                                            STIPULATION AND ORDER

                                                - PAGE 2 OF 2-

      3616704vl
